DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The claims of 11 Dec 2020 have been entered.
Specification
The disclosure is objected to because of the following informalities: 
¶0043 recites – “the alignment structure 272 can be a protrusion alone the outer edge of the substrate …”
¶0048 – recites “Two pockets 415 alone the profile 413 at different position”
¶0050 – recites “The slots are distributed asymmetrically alone the circumference …”
¶0055 – recites “The slots are distributed asymmetrically alone the circumference …”
The examiner is taking the understanding that the applicant intends to use the word ‘along’ in these instances. Clarification or correction is requested.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6, 7, 9, 10 and 12-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by De Maindreville et al. (US 20180355672).
Regarding claim 1, De Maindreville discloses a drill bit (Fig 5 #1) for cutting earth formations (abstract – “a bit for drilling a wellbore”), comprising a bit body (Fig 5 #2); 
a plurality of cutters (Fig 5 #15); 
a plurality of blades (Fig 5 #9) with pockets (¶0009 – “a substrate mounted in a pocket formed in the blade”) to accommodate the cutters [#15] respectively; 
wherein each of the plurality of cutters has at least one alignment structure (The 3D pattern created by Fig 3C #3w) to align with at least one counter alignment structure (#27K) on each of the pockets to locate (¶0060 – “Each key 27k may be wedge-shaped in order to mate with one of the keyways 3w of the shaped cutter #15”) the rotary orientation between each of the plurality of cutters (#15) and each of the corresponding pockets.  
Regarding claim 2, De Maindreville discloses wherein the cutters are PDC cutters (¶0038 – “polycrystalline diamond compact”).  
Regarding claim 3, De Maindreville discloses wherein the cutters [#15] are shaped cutters (¶0030 – “Each leading cutter pocket may be shaped to receive a substrate of a respective shaped cutter #15”).  
Regarding claim 4, De Maindreville discloses wherein the shaped cutters [#15] are axially asymmetrical (Fig 3B).  
Regarding claim(s) 6 and 9, De Maindreville discloses wherein the alignment structure [The 3D structure formed from Fig 3C #3w] is a protrusion and a depression at the bottom of a substrate of the cutter.  
claim(s) 7 and 10, De Maindreville discloses wherein the protrusion and the depression are formed integrally (Fig 3C) with the substrate.  
Regarding claim 12, De Maindreville discloses wherein the at least one alignment structure aligns (¶0041 – “Each keyway #3w may be angularly offset from the associated ridge #19a-c such as being located opposite therefrom”) with a preferred cutting point (#19a-c ¶0043 – Proper orientation may be that the operative ridge 19a is perpendicular to a projection #24 of the leading edge of the respective blade #9 through the leading cutter pocket #4”) on the cutting edge (Fig 3C).  
Regarding claim 13, De Maindreville discloses wherein the number of the at least one alignment structure (#3w) is three (Fig 3B).  
Regarding claim 14, De Maindreville discloses wherein the three alignment structures (Fig 3B #3w) are distributed asymmetrically along (Fig 3B) the circumference of the bottom of the substrate of the cutter.  
Regarding claim 15, De Maindreville discloses wherein the three alignment structures (Fig 3C #3w) are 180 degrees apart of a preferred cutting point (Fig 3C #19b explained ¶0041 – “Each keyway #3w may be angularly offset from the associated ridge #19a-c such as being located opposite therefrom”) on the cutting edge.  
Regarding claim 16, De Maindreville discloses a method to arrange a shaped cutter (#15) to a drill bit (#1), comprising: 
configuring a bit body (#2) coupled to a plurality of blades (#9); 
configuring a shaped cutter (#15) which is axially asymmetrical (Fig 3B #15); 
determining a desired orientation (Fig 4B explained ¶0043 – “proper orientation may be that the operative ridge is perpendicular to a projection #24 of the leading edge of the respective blade through the leading cutter pocket”) of cutting face of the shaped cutter with respect to a formation based on the performance of the cutter (it is understood that cutters are oriented to yield the most optimized performance); 
determining a blade profile (Fig 5 illustrates cutters forming profile about blade) of the blade, the position and orientation of a pocket relative to the blade profile and rotary orientation (Fig 5 illustrates rotary orientation of cutters along profile) of the shaped cutter relative to the pocked [pocket]; 
fabricating (Fig 3A) at least one alignment structure (#27k) on the bottom of the pocket, fabricating corresponding alignment structure (#3w) on the bottom of the shaped cutter (#15), such that the shaped cutter has a determined rotary orientation relative (¶0042 – “The articulator may then be operated to align one of the keyways with the key and engage the aligned members, thereby ensuring that the shaped cutter is properly oriented within the respective pocket”) to the pockets when the slots fit the alignment structures.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5, 8 and 11 are is/are rejected under 35 U.S.C. 103 as being unpatentable over De Maindrville alone
claim 5, De Maindreville discloses wherein each pocket comprises a key #27k formed by the key-former #28m, such that each of the shaped cutters has a desired orientation of cutting face with respect to the earth formation; however it is not explicitly disclosed, taught or suggested that any particular orientation predetermined.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to optimize the orientation of the keys [#27k] for the most efficient operation. The optimization of proportions in a prior art device is a design consideration within the skill of the art. In re Reese, 290 F.2d 839, 129 USPQ 402 (CCPA 1961).
Regarding claim(s) 8 and 11, De Maindreville discloses wherein the protrusion is formed by cutting (Fig 3C illustrates notches) the bottom of the substrate.  
De Maindreville discloses “The substrate may have a keyway #3w formed therein” - ¶0041 however does not explicitly disclose how the keyway is formed.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to employ one of the finite methods to create such a 3D surface, such as cutting.
Claim(s) 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over De Maindreville in view of Tibbetts et al. (USP 5,605,198).
Regarding claim(s) 17 and 18, De Maindreville discloses the method of claim 16; however does not explicitly discloses, teaches or suggests wherein a desired orientation of the cutting face of the shaped cutter with respect to a formation is based on WOB or ROP performance of the cutter.
WOB and design ROP, thermal loading on cutters, cutter wear rates, design depth of cut and drilling fluid-related characteristics such as filtration rates and gradients may be employed to optimize cutter selection and placement. In extreme cases, such modelling may dictate that another bit profile altogether be employed for a more beneficial or economically viable result – (Col 11 line 6-20).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, given the teaching of Tibbitts, to modify the orientation of the cutting face of the shaped cutter with respect to a formation based on WOB or ROP performance of the cutter for the purpose of maximizing cutter efficiency and tool life. 
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over De Maindreville in view Chapman et al. (USP 10,107,043).
Regarding claim 19, De Maindreville discloses the method of claim 16, however is silent on fabricating corresponding alignment structure on the bottom of the shaped cutter is to cut the bottom of the substrate of the shaped cutter using laser cut or electrical discharge machining.
Chapman teaches “accordingly, material may be removed from superabrasive table 14 to form desired geometrical features by using any suitable technique, including, (e.g., plunge EDM, sinker EDM), electrical discharge grinding (“EDG”), electro-chemical erosion, water jet cutting, and/or abrasive water jet machining.
Substrate 112 may also be formed to any desired shape and configuration. For example, substrate 112 may be molded or otherwise shaped to form a desired shape and configuration (e.g., by any of the processes discussed above with respect to shaping superabrasive table 14) – (Col 11 line 44-55).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, given the teaching of Chapman, to cut the alignment structure by one of the finite number of cutting/shaping tools available.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD R RUNYAN whose telephone number is (571)270-5400. The examiner can normally be reached Monday-Friday 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on (571) 272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 



/D. ANDREWS/Primary Examiner, Art Unit 3672                                                                                                                                                                                                        

/R.R.R/           Examiner, Art Unit 3672
23 Mar 2022